Citation Nr: 0631709	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to February 1970.  He also was member of the Pennsylvania 
National Guard from 1973 to 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Evidence was submitted by the veteran's representative after 
certification of the case to the Board.  The representative 
waived initial RO review.


FINDING OF FACT

The veteran does not have migraine headaches that are 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have migraine headaches that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a July 2001 notice letter, the 
RO notified the veteran and his representative of the legal 
criteria governing his claim.  In a statement of the case 
(SOC) in March 2004, the RO notified them of the evidence 
that had been considered in connection with his claim and 
the bases for the denial of his claim.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the July 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Additionally, the notice letter requested the 
veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his disability.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy 
the requirements of the VCAA.  Additionally, while the 
notice did not refer to criteria for assigning a disability 
rating or an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), neither of these issues is before 
the Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the service connection 
issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania.  The veteran has also submitted 
private treatment records from R.R., M.D. and J.P., D.O.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

The veteran's service medical records are negative for any 
complaints or clinical findings concerning headaches.  A 
September 1967 treatment record indicates that the veteran 
walked into a beam, which caused a one-half inch laceration 
above his right eye while aboard the U.S.S. Hunley.  It was 
determined no disability existed and he was returned to 
duty.  Separation examinations were normal in all pertinent 
respects.  The veteran contends that the injury is the cause 
of his current headaches.

A review of the post-service medical evidence reveals that 
the veteran first complained of headaches many years after 
discharge from active duty.  Medical records from Drs. R.R. 
and J.P. demonstrate recurring treatment for migraine 
headaches since 1990.  There is no suggestion from the 
private treatment records that any disease or injury in 
service led to the veteran experiencing migraine headaches.  
Philadelphia VAMC records also indicate treatment for 
migraine headaches but do not relate such to his time in 
service.  Consequently, service connection for migraine 
headaches is not warranted.

The Board notes that the veteran was not provided a VA 
examination with regard to his claim on appeal.  Because 
there is no indication that the current disability may be 
associated with the veteran's service, a medical examination 
is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board has considered the veteran's written contentions 
with regard to his claim for service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his migraine headaches are related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claim of service connection for migraine headaches must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).




ORDER

Service connection for migraine headaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


